Citation Nr: 0824028	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-25 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Osgood Schlatter's disease of the right and left knees and if 
so, whether the claim may be granted. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury and if so, whether the claim 
may be granted. 


REPRESENTATION

Appellant represented by:	Richard J. Mahlin


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel

INTRODUCTION

The veteran had active service from August 1977 to December 
1977

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 


FINDINGS OF FACT

1.  In a March 1992 rating decision, the RO denied a claim 
of entitlement to service connection for Osgood Schlatter's 
disease of the right and left knees, and residuals of a 
right knee injury.  The veteran did not timely appeal and 
that decision became final.

2.  As to the veteran's bilateral Osgood Schlatter's disease, 
the evidence added to the record since March 1992, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claims. 

3.  As to residuals of right knee injury, the evidence added 
to the record since March 1992, when viewed by itself or in 
the context of the entire record, is neither cumulative nor 
redundant and relates to an unestablished fact necessary to 
substantiate the claim.  

4.  Service medical records show treatment for a right knee 
injury, but do not reflect a chronic right knee disorder. 

5.  Treatment for a right knee disorder was not shown for 
many years after separation from service.  

7.  No competent evidence relates a right knee disorder to 
active service. 


CONCLUSIONS OF LAW

1.  The March 1992 rating decision which denied the 
veteran's claim of entitlement to service connection for 
Osgood Schlatter's disease of the right and left knees, and 
residuals of a right knee injury, is final.  38 U.S.C.A. 
§§ 5103(a), 7103(a), 7105 (West 2002).

2.  The evidence received subsequent to the March 1992 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
Osgood Schlatter's disease of the right and left knees have 
not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2007).
 
3.  The evidence received subsequent to the March 1992 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for residuals of 
a right knee injury, have been met. 38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2007).

4.  Residuals of a right knee injury were not incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen Based on New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claims to reopen in 2006, this 
version of 38 C.F.R. § 3.156(a) is applicable in this case.

II.  Claim to Reopen a Claim of Entitlement to Service 
Connection for Osgood Schlatter's Disease of the Right and 
Left Knees

The veteran is claiming entitlement to service connection for 
Osgood Schlatter's disease of the right and left knees. The 
Board observes that a rating decision denying service 
connection was issued in March 1992.  At that time, it was 
determined that the veteran's disorder preexisted service, 
was congenital in nature and was not aggravated by service. 
The veteran did not appeal that decision and it became final.  
See 38 C.F.R. § 7105.  

He subsequently requested that his claim be reopened in 
February 2006. The request was denied in a May 2006 rating 
decision for the left knee. Although a June 2006 rating 
decision re-opened the veteran's claim for service connection 
for Osgood Schlatter's disease as to the right knee, the 
Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claim, regardless of the 
RO's determination on the question of reopening. Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim for service connection for 
Osgood Schlatter's disease of both the right and left knees.  

In sum, the evidence of record at the time of the last final 
rating decision in March 1992, did not establish that any 
pre-existing Osgood Schlatter's disease of both the right and 
left knees was aggravated by active service.  Evidence added 
to the record since the time of the last final RO denial in 
March 1992 includes a February 2006 VA examination, a June 
2006 VA examination, private outpatient treatment records 
dated between January and March 2006, a letter from the 
veteran's private treating physician dated March 2006, and VA 
outpatient reports from 2006. 

The evidence added to the record since the time of the last 
March 1992 final RO denial was not previously before agency 
decision makers and is therefore new; however, it merely 
reflects diagnoses already established by the evidence of 
record at the time of the last final rating decision in March 
1992 and is therefore essentially cumulative or redundant of 
evidence already associated with the claims file.  

Additionally, the evidence added to the record subsequent to 
the last final rating decision in March 1992 is not material.  
Indeed, such evidence does not relate to an unestablished 
fact necessary to substantiate the claim.  

As mentioned above, the veteran's original claim had been 
denied because it was determined that his Osgood Schlatter's 
disease of the right and left knees preexisted service, was 
congenital in nature and was not aggravated by service. 
Therefore, the recently submitted treatment reports showing 
present disability, specifically the February 2006 VA 
examination which notes bumps consistent with Osgood 
Schlatter's disease of both the right and left knees, does 
not provide a basis for substantiating the claim.  The 
evidence provided does not establish that the veteran's 
disorder did not pre-exist service or was aggravated by 
service. 

As the evidence received since the last final denial in March 
1992 is not both new and material, the application to reopen 
the previously denied claim must fail.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Claim to Reopen a Claim of Entitlement to Service 
Connection for Residuals of a Right Knee Injury

The veteran is additionally claiming entitlement to service 
connection for residuals of a right knee injury. The Board 
observes that a rating decision denying service connection 
was issued in March 1992.  At that time, it was determined 
that although the veteran was treated for right knee symptoms 
following an injury during active service, the injury was 
acute and transitory in nature. The veteran did not appeal 
that decision and it became final.  See 38 C.F.R. § 7105.  

He subsequently requested that his claim be reopened in 
February 2006. A June 2006 rating decision re-opened the 
veteran's claim for service connection for residuals of a 
right knee injury. As previously mentioned above, the Board  
has the jurisdictional responsibility to consider whether it 
was proper to reopen the claim, regardless of the RO's 
determination on the question of reopening. 

Evidence added to the record since the time of the last final 
RO denial in March 1992 includes: a February 2006 VA 
examination, a June 2006 VA examination, private outpatient 
treatment records dated between January and March 2006, a 
letter from the veteran's private treating physician dated 
March 2006, and VA outpatient reports from 2006. 

The Board finds that the veteran's statements, as recorded in 
his February 2006 VA examination, May 2006 VA outpatient 
treatment report, and February 2006 private treatment report, 
as to the continuity of his right knee symptomatology, serve 
as a basis for reopening the veteran's previously denied 
claim. Indeed, this evidence was not previously before agency 
decision makers and is not cumulative or redundant of 
evidence associated with the claims file at the time of the 
last final March 1992 denial.  

Moreover, because this evidence indicates that the veteran 
has had continuous right knee symptomatology, as opposed to 
being acute and transitory in nature, it relates to an 
unestablished fact necessary to substantiate the claim.  In 
sum, the requirements under 38 C.F.R. § 3.156(a) have been 
satisfied and the claim of entitlement to service connection 
for residuals of a right knee injury is reopened. 

Because it appears that the RO previously considered the 
merits of the underlying service connection claim in a June 
2006 rating decision, the Board may proceed with appellate 
review at this time without prejudicing the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

IV.	Entitlement to Service Connection for Residuals of a 
Right Knee Injury

Having reopened the claim, the Board will now discuss the 
service connection claim for residuals of a right knee injury 
on the merits.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

The veteran is claiming entitlement to service connection for 
residuals of a right knee injury. Specifically, he contends 
that he injured his knee in service. In his June 2006 VA 
examination the veteran alleged that while in boot camp he 
fell onto concrete, landing on his right knee. 

The service medical records reflect treatment for the 
veteran's right knee in August 1977, consistent with his 
statements. Although one of the service medical records 
indicates that the veteran was suffering from pain in the 
right knee due to a fall, upon examination a week later, it 
was noted that the original contusion of the right knee 
appeared to be healing even though there was tenderness. 
Following this incident, there are no subsequent service 
medical records demonstrating treatment of a chronic right 
knee disorder.   

In November 1977, a couple of months after the veteran's fall 
and just shortly prior to discharge, the veteran underwent a 
separation examination, which did not comment on an injury to 
the veteran's right knee. In a report of medical history 
completed at the same time however, the veteran noted that 
his knee's hurt when he did squats.  

The Board acknowledges the in-service right knee treatment 
referable to a fall. The medical records, however, do not 
reflect continuous treatment for right knee problems 
subsequent to this incident in August 1977.  In fact, the 
separation examination did not indicate any residual right 
knee problems, but rather only noted that the veteran had 
pre-existing bilateral Osgood Schlatter's disease. Therefore, 
no chronic residuals of a right knee injury were shown in 
service.

Next, post-service evidence does not reflect complaints or 
treatment for residuals of a right knee injury until January 
2006, over twenty-five years following the veteran's 
separation from service.  Based on the foregoing, the post-
service clinical records do not reveal a continuity of 
symptomatology such as to enable a finding that his 
currently-diagnosed right knee problems are causally related 
to service.  Indeed, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

For these reasons, the Board determines that the evidence 
does not, in fact, support a finding of a chronic right knee 
disorder resulting from a right knee injury in service.  
Rather, the evidence of record reflects that the in-service 
treatment associated with a right knee injury was acute and 
transitory and resolved without chronic residuals prior to 
separation.  

In the present case, a review of the veteran's statements 
appears to imply that he has experienced residual right knee 
symptoms since the incident in August 1977. In this regard, 
the Board notes that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
adjudicating his claim, the Board must evaluate the veteran's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  

Here, the veteran has explicitly endorsed continuous right 
knee symptoms, since the injury in service.  For example, a 
February 2006 private treatment record notes that the veteran 
had been experiencing problems with his knees ever since 
1977. He reiterated this in a May 2006 VA outpatient visit 
stating that he had a history of right knee pain since 1977. 
His statements of right knee symptomatology are inconsistent 
with objective evidence of the record, which show no 
treatment for right knee pain for twenty-five years following 
separation from service. Therefore, to the extent that his 
statements contend continuous residual right knee problems 
since the injury in service, such contentions are not found 
to be persuasive here.  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  Specifically, no physician has established a 
relationship between the veteran's current right knee problem 
and active duty.  In fact, in a June 2006 VA examination 
report, the VA examiner noted that "based on the absence of 
significant documentation of an injury to the right knee in 
service, other than the stress factures which were shown not 
to persist by recent bone scan, the lack of continuity of 
symptomatology and care for the right knee over the years, 
about 29, it is the opinion of this medical examiner that I 
cannot provide a direct reply to the requested medical 
opinion, without resorting to mere speculation."

Moreover, the Board has considered the veteran's statements 
that he has experienced residual right knee problems since 
active duty.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App at 
470.  However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

Given the lack of a chronic right knee disorder noted in 
service, the absence of identified symptomatology for many 
years after discharge, and no medical nexus between the 
veteran's current complaints and active duty, the Board finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the weight of evidence is against the 
claim, the Board is unable to grant the benefit sought. 

V.  VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this case, the claim 
for residuals of a right knee injury is being reopened and no 
further notice is needed under Kent.  

With respect to the veteran's claim for service connection 
for Osgood Schlatter's disease of the right and left knees, 
the notice letter provided to the veteran in March 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

In regards to the Dingess requirements, in March 2006, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issues on appeal.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
veteran submitted private treatment records, including a 
statement from his private physician.  Furthermore, specific 
medical opinions pertinent to the issues on appeal were 
obtained in February 2006 and June 2006. Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).













ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for Osgood Schlatter's disease of the right and 
left knees is denied.  

Service connection for residuals of a right knee injury is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


